DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a first adhesive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a first quantity of superabsorbent material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is dependent of claim 2, thus it carries similar deficiency. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Hundorf et al. (US Pub. No.: 2014/0324008 A1) being the closest prior art of reference discloses a method of forming an absorbent core, the method comprising: moving a rotatable support roll (140) (corresponding to a forming member) in a machine direction having vented support grid (corresponding to foraminous forming substrate) (Fig. 14); creating a pressure differential across a substrate (132); advancing first substrate (64) (corresponding to base carrier sheet); applying a first adhesive (136) onto the first substrate; applying a first quantity of particulate material (66) onto the first adhesive at a plurality of cross-machine direction widths; and depositing a matrix of material (particulate 156 and adhesive 148) onto the first quantity of particulate material.
However, Hundorf fails to discloses or provide any motivation of “…the matrix of adhesive and superabsorbent material comprising a second quantity of superabsorbent material and a second adhesive, the second quantity of superabsorbent material being dispensed from a superabsorbent material delivery conduit and the second adhesive comprising a fibrous adhesive dispensed from one or more application nozzles, the application nozzles located adjacent to the superabsorbent material delivery conduit at least partially in the machine direction and wherein the fibrous second adhesive and the second quantity of superabsorbent material mix prior to deposition onto the first adhesive and the first quantity of superabsorbent material. 
Regarding claim 10, Hundorf  fails to discloses or provide any motivation of “…depositing a matrix of a second adhesive and a second quantity of superabsorbent material directly onto the matrix of the first adhesive and the first quantity of superabsorbent material, the second quantity of superabsorbent material being dispensed from a second superabsorbent material delivery conduit and the second adhesive comprising a fibrous adhesive dispensed from one or more second application nozzles with the fibrous second adhesive and the second quantity of superabsorbent material mixing prior to deposition onto the first adhesive and the first quantity of superabsorbent material, the second application nozzles located adjacent to the second superabsorbent material delivery conduit at least partially in a machine direction; and directing air from one or more air blowers in a direction toward the first superabsorbent material delivery conduit.” The benefit of doing so would have been to manufacture a pulpless absorbent articles and pulpless absorbent cores. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1, 3, 4, 6-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746